Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonemura (6,378,772).
Regarding claim 1, Yonemura teaches a magnetic marker installation method (Figs 1 and 9 and Col 2-3) for laying magnetic markers in a road (1 shown in Fig 9) for driving assist control on a vehicle side (Col 7 lines 47-51), wherein after the magnetic markers are laid in the road, by using a work apparatus (vehicle 2) including a magnetic sensor (13) capable of detecting magnetism (Col 7 lines 29-34), the laid magnetic markers are detected (Col 7 lines 57-69) and laying positions of the magnetic markers are identified (by 61, See Col 8 lines 31-48) to generate position data regarding the magnetic markers (road information including position correlated to markers).

Regarding claim 2, Yonemura teaches the magnetic marker installation method according to claim 1, wherein the laying position of the magnetic marker is identified by estimating relative position (by 14) of the magnetic marker by inertial navigation calculation with taking a point where its absolute position is known as a reference position (Col 5 lines 16-26, where absolute position is determined with GPS in combination in addition to kinematic position survey).

Regarding claim 3, Yonemura teaches the magnetic marker installation method according to claim 2, wherein as for first and second magnetic markers where their absolute positions are known (road information correlated to markers see Col 8 lines 9-12), a relative position of the second magnetic marker is estimated by inertial navigation calculation with taking a position of the first magnetic marker as the reference position (wherein position is determined by kinematic survey, see Col 5 lines 16-26), and a relative position of a magnetic marker positioned in between the first and second magnetic markers (absolute position of one start marker included with marker spacing) is estimated by an estimation process of making a difference between the relative position of the second magnetic marker (marker spacing based on relative position of additional markers) and an actual relative position of the second magnetic marker with respect to the first magnetic marker closer to zero (Col 7 line 62 through Col 8 line 4).

Regarding claims 4, 8 and 9 Yonemura teaches the magnetic marker installation method according to claims 1-3, wherein by using, as the work apparatus, a work vehicle (2) including a detection apparatus (13) which detects the magnetic markers by using the magnetic sensor (51) and a positioning apparatus which measures a position (14), the magnetic markers are detected while the work vehicle is moving along the road (Col 7 lines 42-51), and the laying positions of the magnetic markers are identified based on the position measured by the positioning apparatus (Col 2 lines 51-60).

Regarding claim 5, Yonemura teaches a system for performing a work of laying magnetic markers (Fig 81) for driving assist control on a vehicle side (Fig 9 Col 7 lines 47-51), comprising: 
a laying apparatus which lays the magnetic markers in a road (Col 1 line 66 through col 2 line); a detection apparatus (13) which senses magnetism for detecting the magnetic markers (Col 7 lines 57-

Regarding claim 6, Yonemura teaches the work system according to claim 5, wherein the detection apparatus and the positioning apparatus are provided in one work apparatus (See Fig 9), and the one work apparatus can move independently from a work apparatus including the laying apparatus (Col 2 where the laying is done prior to the embodiment of Fig 9).

Regarding claim 7, Yonemura teaches the work system according to claim 6, wherein the one work apparatus is a work vehicle that can travel on the road (2 shown in Fig 8).
Conclusion
The following relevant art was found based on the search:
Murphy (2014/0067184) teaches the magnetic sensor assembly 20 includes at least two magnetic field sensors or detectors 22 having orthogonal sense axes. The magnetic sensor assembly 20 includes or is in contact with a controller 30 on the AGV 10. The controller 30, which receives input from the magnetic field sensors 22, processes such input to determine the location of the AGV 10 relative to the magnetic marker 40, and provides steering and course adjustments to follow the magnetic marker 40.
Hall (2012/0001638) teaches after determining a ferrous material's depth and location, the information processor may upload the depth, location, and image to a database that is remotely accessible. The database may be accessible to any construction or operations worker contracted to work 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/Examiner, Art Unit 2867          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867